                 Case 1:19-cv-11196-JMF Document 10 Filed 01/16/20 Page 1 of 1




    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK



                                                         : Case No. 1:19-cv-11196
    JOSEPH GUGLIELMO, on behalf of himself and
    all others similarly situated,
                                                         :
                     Plaintiff,                          : CIVIL ACTION
                                                         :
            v.                                           :
                                                         :
    FAT BRAIN TOYS, LLC                                  :
               Defendant.                                :
                                                         :


                    NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

            IT IS HEREBY STIPULATED AND AGREED TO by the Plaintiff and Plaintiff’s

    attorney, that whereas no party hereto is an infant, incompetent person for whom a committee

    has been appointed or conservatee, and no person not a party has an interest in the subject matter

    of the action, that the above entitled action against Defendant shall be and hereby is dismissed

    with prejudice and on the merits, without costs, or disbursements, or attorney’s fees to any party

    pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, and that judgment of

    dismissal with prejudice may be entered in the above entitled action pursuant hereto.



    Dated: January 14, 2020                                      Respectfully Submitted,

                                                                  /s/David Paul Force
The Clerk of Court is directed to close the case. SO
                                                                 David Paul Force Esq.
ORDERED.
                                                                 Stein Saks, PLLC
                                                                 285 Passaic Street
                                                                 Dforce@steinsakslegal.com
                                                                 Tel. 201-282-6500
                                                                 Fax 201-282-6501
                                  January 16, 2020               Attorneys for Plaintiff
